Case 20-14619-mdc         Doc 77    Filed 06/23/21 Entered 06/23/21 14:04:56            Desc Main
                                    Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PENNSYLVANIA

IN RE:                                                :
         Heidi Dougherty                              :      Chapter 13
         Michael J. Dougherty                         :      Case No.: 20-14619-MDC
         Debtor                                       :


MOTION TO REOPEN FOR THE LIMITED PURPOSE IN CONSIDERATION OF THE
    APPLICATION FOR COMPENSATION FILED BY DEBTOR’S COUNSEL


         Debtors, Heidi and Michael Dougherty, by and through Attorney Brad J. Sadek, hereby

respectfully request this Honorable Court to reopen this Chapter 13 case for the limited purpose

in consideration of the Application for Compensation filed by Debtors’ Counsel and hereby state

as follows:

   1. The Debtors filed the instant Chapter 13 Bankruptcy on December 2, 2020.

   2. On March 11, 2021, the debtors’ case was dismissed for the failure to make plan

         payments to the Chapter 13 Trustee.

   3. On April 12, 2021, the Debtors filed a Motion for an Expedited Hearing in request of

         postponement of the sheriff sale scheduled for their property located at 1215 Edgewood

         Road Havertown, PA 19083.

   4. A Motion to Reopen the Chapter 13 Case and Vacate the Order Granting Dismissal was

         filed on April 12, 2021 as the debtors had provided substantial proof of payment to the

         Chapter 13 Trustee.

   5. Leading up to the June 8, 2021 hearing scheduled on the abovementioned Motion,

         Debtors’ counsel provided services to the debtors above and beyond the standard in a pre-

         Confirmation Bankruptcy matter that would progress over the same length of time.
Case 20-14619-mdc       Doc 77    Filed 06/23/21 Entered 06/23/21 14:04:56               Desc Main
                                  Document     Page 2 of 3



   6. On June 3, 2021, Attorney Brad J. Sadek filed an Application for Compensation of

      Counsel Fees in the amount of $9,750.00 which detailed the explanation of services

      provided and time spent on the debtors’ case.

   7. Debtors paid counsel $2,295.00 prior to the filing of this case.

   8. Since the filing of the Application for Compensation of Counsel Fees, Attorney Brad J.

      Sadek has expended additional billable hours for which he is not seeking compensation.

   9. The debtors submitted a payment estimated $8,860.00 to the Chapter 13 Trustee on April

      12, 2021. These funds are currently being held by the Standing Chapter 13 Trustee,

      William C. Miller.

   10. These funds were not dispersed as a result of the Motion to Reopen the Case and Vacate

      the Order Granting Dismissal Hearing on June 16, 2021 which determined that this

      Chapter 13 Case would not be reopened.

   11. Debtors’ counsel respectfully requests this Honorable Court to consider the detailed

      services provided to the debtors in an effort to assist them in the protection of their

      property and requests a Hearing on the same.

   12. Debtors’ counsel maintained extensive communication with the Mortgagee’s counsel in

      an effort to reach an agreement that is not only satisfactory to the Mortgagee, but also

      may also help prevent the debtors from enduring additional financial strain.

   13. Upon entry of the Order on the Application for Compensation of Counsel Fees, Debtors’

      counsel respectfully requests the Standing Chapter 13 Trustee to turnover funds in the

      amount of $7,455.00 from unapplied funds submitted by the debtors.
Case 20-14619-mdc       Doc 77   Filed 06/23/21 Entered 06/23/21 14:04:56           Desc Main
                                 Document     Page 3 of 3



   WHEREFORE, Debtors, by and through the undersigned counsel, respectfully request their

Chapter 13 Case to be Reopened for the Limited Purposes in consideration of the Application for

Compensation of Counsel Fees and allowing for an Order entered on the same.



Dated: June 23, 2021                        /s/Brad J. Sadek, Esq
                                                    Brad J. Sadek, Esq.
                                                    Attorney for Debtor
                                                    Sadek and Cooper
                                                    1315 Walnut Street, #502
                                                    Philadelphia, PA 19107
                                                    215-545-0008
